Citation Nr: 0424931	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  97-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cramps and numbness 
of the feet and thighs.

2.  Entitlement to service connection residuals of a low back 
injury, including arthritis.

3.  Entitlement to service connection for residuals of a 
cervical spine injury, including arthritis.

4.  Entitlement to service connection for residuals of an 
injury of the shoulders, including arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from May 1958 to April 1961, from March 1963 to March 1965, 
and from February 1968 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for residuals of a low back 
injury, including arthritis; service connection for the 
residuals of a cervical spine injury, including arthritis; 
and service connection for residuals of an injury of the 
shoulders, including arthritis are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the appellant.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
disability characterized by cramps and numbness of the feet 
and thighs was incurred in or aggravated by service.




CONCLUSION OF LAW

Disability characterized by cramps and numbness of the feet 
and thighs was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A May 1954 service medical record shows the veteran 
complained of low back pain.  In May 1956, when examined for 
transfer, the veteran's feet and lower extremities were 
normal.  In May 1958, when examined for enlistment, the 
veteran's feet and lower extremities were normal.  When 
examined for separation in March 1961, the veteran's feet and 
lower extremities were normal.

When examined in March 1962, the veteran's feet and lower 
extremities were again normal.  When examined for enlistment 
in January 1966, the veteran's feet and lower extremities 
were reported as normal.  An August 1969 examination showed 
the veteran's feet and lower extremities to be normal.  April 
1972, March 1974, and January 1976 examination reports showed 
identical results, i.e., normal feet and lower extremities.

A January 1993 treatment record shows the veteran complained 
that his right leg went numb at intervals.  The assessment 
was neuritis, with an unknown cause.

In February 1993, the veteran underwent VA examination.  He 
reported that he had not had gainful employment in twelve 
years.  The veteran recounted an automobile accident in 1958 
where he injured his back, neck, and knees.  He stated that 
he was examined briefly and sent on to his duty station, 
which was in Korea.  He said he then functioned fairly well 
until he began to have pain in his back and knees later on.  
He said it had troubled him more in the past four or five 
years, with various pains.  He indicated that in February 
1993 he was told he had a rotator cuff tear in his shoulder.  
He stated that he had experienced problems with the left 
shoulder for four years.  There was a history of gout for 
four or five years, which affected the toes.  The veteran 
complained of numbness in his thighs and legs since 
retirement, chiefly down the right lower leg from the ankle 
to the knee.  He reported some back pain, which he described 
as kidney pain.

Clinical evaluation revealed painfree straight leg raising to 
60 degrees on either side.  The veteran could only squat 
approximately halfway to the floor because of the stiffness 
in his knees.  Heel and toe walking was normal.  His legs 
were of equal lengths.  There was some tenderness on 
palpation about the right knee diffusely, but no point 
tenderness.  There was no tenderness in the joint lines of 
the right knee.  There was no effusion noted in the joint.  
The patella was not floating.  Internal and external 
ligaments were intact.  The knee extended to 0 degrees and 
flexed to 125 degrees.  The left knee exhibited no effusion, 
and the patella was not floating.  Internal and external 
ligaments were intact, and the knee extended to 0 degrees and 
flexed to 130 degrees.  The veteran's feet and ankles were 
normal, with normal ankle range of motion.

Examination of the nervous system revealed that knee and 
ankle reflexes were equal and normal bilaterally.  The 
pertinent diagnosis indicated paresthesias of the thighs and 
feet.

A March 1993 treatment report shows the veteran was referred 
by VA to a private physician for evaluation of numbness of 
his legs and feet.  He described intermittent paresthesias of 
the anterior and lateral aspect of the thighs over many 
years.  These paresthesias typically occurred with the 
sitting position, occasionally with alternate type 
positioning, and would resolve spontaneously if he changed 
position or moved about.  In the previous several months, the 
veteran had felt several other unusual areas of altered 
sensation on his body.  He described a band-like 
distribution, diminished sensation between the knee and ankle 
on the right leg, with the initial episode in December 1992, 
lasting 30 minutes.  Subsequent episodes lasted from 30 to 60 
minutes, occurring five times per week, which had diminished 
to one to two times per week.  The episodes were not 
associated with tingling or alteration in function.  He also 
had recurring episodes of one to two times per week of a 
band-like distribution of loss of sensation at the right 
wrist, with one episode in a glove distribution in the right 
hand, lasting approximately 30 minutes, again without 
alteration.

The veteran also reported migraine headaches and a period, 
just before the onset of his paraparethesias, when he had 
difficulty speaking.  The veteran admitted to diverticulitis, 
neck and back pain, arthritis of multiple joints, a nervous 
condition, and gouty arthritis.  On examination, the 
veteran's cranial nerves III through XII were intact.  There 
were no bruits over the head, neck, or eyes.  The impression 
was of band-like paresthesias, etiology undetermined, 
intermittent paresthesias of the lateral aspect of the 
thighs, likely positional related, osteoarthritis of multiple 
joints, including neck and low back, migraine headaches with 
migraine visual phenomena, gouty arthritis, and 
diverticulitis.  The physician opined that the possibility of 
the intermittent paresthesias being related to migraine 
vasospastic phenomenon or even transient cerebral ischemic 
events was raised on the basis of a history of migraine and 
hyperlipidemia, respectively.

VA treatment records dated from September 1997 to August 1998 
show the veteran sought treatment for lower extremity and 
foot pain.

A June 1999 VA treatment report shows the veteran complained 
of a 40-year history of pain that had gradually worsened.  
Some of the pain was in his lower back and some was in his 
legs, with the left worse than the right.  Leg pain seemed 
jointly located in the knees, ankles, and heels.  Recent X-
rays of the knees showed mild degenerative changes.  On 
examination, the veteran had palpable pedal pulses and no 
joint crepitus in the knees.  There was no palpable low back 
tenderness.  The assessment was low back and leg pain.

A February 2000 VA treatment record shows the veteran 
complained of leg discomfort that seemed to be worsening.  On 
examination, deep tendon reflexes had decreased in the lower 
extremities.  The assessment was a history of chronic leg, 
neck, and shoulder discomfort.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed February 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
February 2003 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cramps and Numbness

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran is seeking service connection for cramps and 
numbness of his feet and thighs.  Here, the Board notes that 
the veteran's service medical records are silent for any 
complaint of cramps or numbness in his feet or thighs.  In 
fact, the veteran's feet and lower extremities were 
repeatedly reported as normal in service examinations dated 
from May 1956 to January 1976.  Furthermore, while subsequent 
VA medical records beginning in January 1993 show the veteran 
complained of numbness in his leg, there is no medical 
opinion of record that relates this condition to the 
veteran's period of military service.  Moreover, in March 
1993, a physician opined that the veteran's paresthesias had 
an undetermined etiology.  Finally, the Board points out that 
the first medical evidence of this condition is dated in 
1993, more than fifteen years after the veteran's separation 
from service.

The Board recognizes the veteran's belief that his numbness 
of the feet and thighs is related to his military service.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, he is not deemed competent to offer evidence 
as to diagnosis, medical etiology, or causation.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim 
that his numbness of the feet and thighs is related to any 
injury or event in service.

As the evidence preponderates against the claim for service 
connection for cramps and numbness of the feet and thighs, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (old and new 
version); Gilbert, supra.


ORDER

Service connection for cramps and numbness of the feet and 
thighs is denied.


REMAND

As noted above, VA has published regulations implementing 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claims for residuals of a low 
back injury, including arthritis; service connection for the 
residuals of a cervical spine injury, including arthritis; 
and service connection for residuals of an injury of the 
shoulders, including arthritis.

The Board notes here that service medical records show 
scoliosis in May 1953, complaints of back pain in May 1954, 
evidence of an automobile accident with whiplash and back 
pain in September 1958, and complaints of thoracic pain and 
spasm in October 1968.  In addition, October 1968 and August 
1969 service records showed bursitis of the veteran's left 
shoulder.

Given evidence of back and shoulder treatment in service, the 
Board believes that a remand is necessary for a VA 
examination to determine whether any current disorders are 
related to these complaints and treatment.  The Board notes 
that, while the veteran underwent VA examination in February 
1993, no opinion was given as to whether his disorders were 
related to his military service.  Therefore, another VA 
examination is required before final adjudication of the 
veteran's claims.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since January 1993.  The RO 
should then request all additional pertinent 
medical records from these medical providers.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., orthopedic) 
to determine the etiology of any back or 
shoulder disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner should request and 
obtain from the veteran a specific history of 
any spine (to include cervical or low back) or 
shoulder injuries, to include all periods of 
time prior to, during and after service.  The 
examiner is requested to provide an opinion 
concerning the etiology of any shoulder or 
spine disorder found to be present, to include 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed spine or shoulder 
disorder was caused by military service, 
including findings noted in the veteran's 
service medical records, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  A rationale 
should be provided for all opinions offered.  
The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the April 2004 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



